Citation Nr: 1442580	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-37 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January 1967 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


REMAND

The Veteran claims entitlement to service connection for a low back disorder, a bilateral ankle disorder, a bilateral knee disorder, and a bilateral hip disorder.  He claims that repetitive injuries from parachute training and jumping from helicopters in combat resulted in these claimed orthopedic disabilities.

The record reflects that the Veteran served in Vietnam and was awarded a parachute badge, an Air Medal, and a Combat Infantryman's Badge.  In the case of any veteran who engaged in combat with the enemy in active service, VA accepts as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).

The VA examinations of record are inadequate.  Although a joints examination was conducted in November 2011, the examiner indicated that he was only requested to conduct an examination and provide a medical opinion with respect to the right ankle, hip, and knee, despite the fact that the Veteran claimed service connection for bilateral hip, knee, and ankle disorders, and informed the examiner of that at the time of the examination.  As a result, the Board was provided an examination report which was over 50 pages in length, yet wholly inadequate with respect to the claims on appeal.  

Pursuant to remand, additional VA examinations were conducted in May 2013.  The examining physician's medical opinion rational stated that  while the "Veteran relates all of his ailments to his jump school experiences and parachute events there is no evidence that he sustained any injury during this time."  The Veteran contends that he had repetitive back, knee, ankle, and hip injuries from his in-service parachute training, as well as multiple instances of jumping out of helicopters during combat operations while wearing heavy combat gear.  Again, the evidence confirms he served in combat in Vietnam.  He is competent to report that he had joint pain as a result of this activity.  38 U.S.C.A. § 1154(b); see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  His report of sustaining injuries from repetitively jumping from helicopters during combat is competent evidence.

Further, the examiner referenced reports of medical history where the Veteran failed to report complaints of back or joint pain.  However, all of these reports of record are dated prior to the Veteran's combat service in Vietnam where he would have been subjected to the repetitive joint injuries of jumping out of helicopters.  The only record contained in the service treatment records after the Veteran returned from combat service is dated March 1970.  While showing an impression of flu-like syndrome, this record also reveals that the Veteran reported right leg pain at that time.  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain complete copies of the Veteran's VA treatment records for the period of time subsequent to January 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The evidence of record must be returned to the examiner who conducted the March 2013 VA examinations.  If that examiner is unavailable, this matter must be referred to a VA physician of the appropriate expertise.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the evidence of record, and with consideration of the competent evidence of Veteran's statements of injuries to his back and joints during parachute training and jumping from helicopters in combat, and the fact that the service treatment records showing reports of medical history and normal examinations all are dated prior to the Veteran's reported injuries to his back during jumping from helicopters in combat, the physician must state whether any currently or previously diagnosed low back disorder, ankle disorder, hip disorder, and/or knee disorder is related to the Veteran's active duty service, including any incident therein.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

